          Case 2:20-cr-01168-KG Document 2-3 Filed 04/27/20 Page 1 of 2               FILED
                                                                                      JAN   1 2 2017
                        UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                PECOS DIVISION
                                                                                       0FEs
                                                                              CLERK, US,
                                                                                         DISTRIC1 '-'iwo



                                                                                                  OEP(rry

UNITED STATES OF AMERICA,                          NO.
                                               )             rj7
                                                                   -7C R          1   3
                 Plaintiff,                    )    INDICTMENT
                                                    [Vio:    21 USC 841(a) (1),
V.                                                 Possession marihuana with
                                                    intent to distribute]
FRANKIE JOE SANTILLAN,
CONRADO GUADALUPE HERNANDEZ-
  MUNIZ,
ALEJANDRO FRANCO-TARANGO,
LUIS ALBERTO FRANCO-TARANGO,
RODRIGO GARCIA- PORRAS,

                 Defendants.


     The Grand Jury Charges:


                                   P1_.   4.



                [21 U.S.C.    § 841(a) (1)         & 18 U.S.C. § 2]

     On or about December 20, 2016,                 in the Western District of Texas,

Defendants,

                          FRANKIE JOE SANTILLAN,
                    CONRADO GUADALUPE HERNANDEZ-MUNIZ,
                        ALEJANDRO FRANCO TARANGO,
                       LUIS ALBERTO FRANCO-TARANGO,
                          RODRIGO GARCIA- PORRAS,

and others, aiding and abetting one another, knowingly did possess with

intent   to   distribute     100   kilograms          or    more,    but   less   than      1,000

kilograms of marihuana, a controlled substance.
        Case 2:20-cr-01168-KG Document 2-3 Filed 04/27/20 Page 2 of 2


    A violation of Title    21,   United States Code, Section 841(a)    (1)   and

Title 18, United States Code, Section      2.

                                    A True Bill.
                                        Odginal signed by the
                                     forepersOflof the Grand Jury

                                    Foreperson

Richard L. Durbin, Jr.
United States Attorney




Monty Kimball
Assistant United States Attorney
